               Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 1 of 18



                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF CONNECTICUT

---------------------------------------------------------------------
---
SHAMARI          SMITH and NAYASIA BAKER,                               )
On Behalf of Themselves and on Behalf of                                )
All Other Similarly Situated Individuals,                               )
                                                                        )   CIVIL ACTION NO. _____
Plaintiffs.                                                             )
                v.                                                      )   JURY TRIAL DEMAND
                                                                        )
MR. HAPPY’S, INC.,
                                                                        )
D/B/A MR. HAPPY’S CAFE,
                                                                        )
FREDRICK TOUPIN
                                                                        )
Defendants.                                                             )   AUGUST 25, 2020
  -------------------------------------------------------------------   )
  -
           ORIGINAL COLLECTIVE ACTION COMPLAINT AND JURY DEMAND

                                                          I. SUMMARY

          1.         Mr. Happy’s Inc. d/b/a Mr. Happy’s Cafe (“Mr. Happy’s”) and Fredrick Toupin

(hereinafter “Defendants”), required Plaintiffs Shamari Smith and Nayasia Baker, (hereinafter

“Plaintiffs”) to work as exotic dancers at their adult entertainment club but refused to compensate

them at the applicable minimum wage.

          2.         Specifically, Defendants misclassified dancers, including Plaintiffs, as independent

contractors. Plaintiffs’ only compensation was in the form of tips from club patrons, the club paid

no wages. Plaintiffs were also required to share their tips with Defendants and employees who do

not customarily receive tips outside of a valid tip pool. Additionally, Plaintiffs were required to

pay a “house fee” in order to work in the club.

          3.         As a result, Defendants failed to pay Plaintiffs and all other members of the class

collective minimum wage and overtime compensation, which they were entitled to under the




                                                                    1
            Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 2 of 18



Federal Fair Labor Standards Act (“FLSA”) and Connecticut State Laws and Public Acts including

the Connecticut Minimum Wage Act (“CMWA”).

       4.        Plaintiffs bring this class and collective action against Defendants seeking

damages, backpay, restitution, liquidated damages, prejudgment interest, reasonable attorney’s

fees and costs, and all other relief that the Court deems just, reasonable and equitable in the

circumstances.

                  II.          SUBJECT MATTER JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§216(b) and 28 U.S.C. §1331.

       6.        This Court also has supplemental jurisdiction over the state law claims raised herein

pursuant to 28 U.S.C. §1367 because such claims do not raise novel or complex issues of state

law, and because those claims derive from a common nucleus of operative facts from which the

FLSA claims stated herein derive.

       7.        Venue is proper in the District of Connecticut pursuant to 28 U.S.C. § 1391(b)

because a substantial portion of the events forming the basis of this suit occurred in this District,

and Defendants operate an adult entertainment club that is located in this District.

                        III.     PARTIES AND PERSONAL JURISDICTION

       8.        Plaintiff Shamari Smith is an individual residing in Connecticut. She worked for

Defendants in Waterbury, Connecticut for over two years from January 2017 to March 2019 on a

consistent basis. She lived in Waterbury, Connecticut and was Defendant’s employee. Her consent

is attached hereto as Exhibit “A.”

       9.        Plaintiff Nayasia Baker is an individual residing in Connecticut. She worked for

Defendants in Waterbury, Connecticut for over two years from February 2017 to 2019 on a



                                                   2
          Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 3 of 18



consistent basis. She lived in Waterbury, Connecticut and was Defendant’s employee. Her consent

is attached hereto as Exhibit “B.”

        10.     Opt-in Plaintiffs are current or former exotic dancers who have worked at

Defendants’ adult entertainment club within the applicable limitations period and will file a valid

consent to join this suit with the Court.

        11.     The Rule 23 Class Members are all current and former exotic dancers who worked

at Defendants’ adult entertainment club at any time starting two years before this Complaint was

filed, up to the present.

        12.     Mr. Happy’s Inc. is a Connecticut for profit corporation believed to be doing

business as Mr. Happy’s Cafe in Waterbury, Connecticut at the address 103 Homer Street,

Waterbury, CT, 06704. Mr. Happy’s Inc. may be served via its registered agent, Executive Maria

Duarte at 103 Homer Street, Waterbury, Connecticut, 06704. Mr. Happy’s Inc. is an “employer”

as that term is defined in Connecticut General Statutes Section 31-71a(1).

        13.     Frederick Toupin is the President of Mr. Happy’s Inc. He may be served with

process at 19 Brookwood Court, Prospect, Connecticut, 06712. Mr. Toupin is an “employer” as

that term is defined in Connecticut General Statutes Section 31-71a(1).

        14.     This Court has personal jurisdiction over Mr. Happy’s Inc. because it is a

Connecticut corporation with its principal place of business in Connecticut, and is therefore

considered a resident of Connecticut.

        15.     This Court has personal jurisdiction over Frederick Toupin because he is an

individual residing in Connecticut.

                                       IV.   COVERAGE
        16.     At all material times, Defendants have been an employer within the meaning of

3(d) of the FLSA. 29 U.S.C. § 203(d) and Title 31 Chapter 558 of the Connecticut General Statutes.

                                                3
           Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 4 of 18



         17.   The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to

include “any person acting directly or indirectly in the interest of an employer in relation to any

employee.” 29 U.S.C. § 203(d).

         18.   Similarly, Connecticut defines “employer” broadly to mean “any owner or any

person, partnership, corporation, limited liability company or association of persons acting directly

as, or on behalf of, or in the interest of an employer in relation to employees, including the state

and any political subdivision thereof.” CONN. GEN. STAT. Sec 31-58.

         19.   At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

         20.   Furthermore, Defendants have had, and continue to have, an annual gross business

volume in excess of $500,000.

         21.   Individual president Fredrick Toupin is an employer under the FLSA because he,

as the president of the club, 1) has the power to hire and fire the dancers and other employees, 2)

supervises and controls employee work schedules or conditions of employment, and 3) is the

individual responsible for maintaining employment records.

         22.   At all material times, Plaintiffs, FLSA Class Members, and Connecticut Class

Members were individual employees as defined by 29 USC § 206-207 and CONN. GEN. STAT. Sec

31-58.

                                          V.      FACTS

         23.   Defendants operate an adult entertainment club in Waterbury, Connecticut under

the name of “Mr. Happy’s Cafe” (“The Club”).




                                                 4
          Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 5 of 18



        24.    Defendants employ exotic dancers and have employed hundreds of dancers over

the years at The Club.

        25.    Plaintiff Smith was previously employed as an exotic dancer at Defendants’ adult

entertainment club during the statutory time period.

        26.    Plaintiff Smith worked on a regular basis for Defendants’ establishment located in

Waterbury, Connecticut.

        27.    Plaintiff Smith worked at the Club from January 2017 until March 2019.

        28.    Plaintiff Smith worked between 7-8 hours per shift during her employment.

        29.    Plaintiff Smith never received any wages during her employment with The Club.

        30.    During at least one workweek between January 2017 and March 2019, Defendants

did not pay Plaintiff Smith the federally mandated minimum wage. As an illustrative example,

starting in the first week of January 2017 that she worked for Defendants as a dancer, and

continuing until the end of her employment with The Club, Plaintiff Smith was not paid a minimum

wage.

        31.    Plaintiff Baker was previously employed as an exotic dancer at Defendants’ adult

entertainment club during the statutory time period.

        32.    Plaintiff Baker worked on a regular basis for Defendants’ establishment located in

Waterbury, Connecticut.

        33.    Plaintiff Baker worked at the Club from February 2017 until 2019.

        34.    Plaintiff Baker worked between 7-8 hours per shift during her employment.

        35.    Plaintiff Baker never received any wages during her employment with The Club.

        36.    During at least one workweek between January 2017 and 2019, Defendants did not

pay Plaintiff Baker the federally mandated minimum wage. As an illustrative example, starting in



                                                5
           Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 6 of 18



the first week of January 2017 that she worked for Defendants as a dancer, and continuing until

the end of her employment with the club, Plaintiff Baker was not paid a minimum wage.

       37.     Similarly, Opt-In Plaintiffs and Connecticut Class Members did not work a single

hour at the club where they were paid the federally mandated minimum wage of $7.25 an hour or

the state mandated minimum wage of $10.10 under Connecticut Public Act No. 14-1 effective

January 1, 2017. The previous minimum wage in Connecticut in 2016 was $9.60, and the minimum

wage after October 1, 2019 became $11.00 per hour.

       38.     Plaintiffs, FLSA Class Members, and Connecticut Class Members were

compensated exclusively through tips from Defendants’ customers. That is, Defendants did not

pay them whatsoever for any hours worked at its establishment.

       39.     Furthermore, Defendants charged Plaintiffs, FLSA Class Members a house fee per

shift worked. In other words, they had to pay to work at The Club and sometimes completed a full

shift only to owe The Club money.

       40.     Defendants also required Plaintiffs, FLSA Class Members, and Connecticut Class

Members to share their tips with other non-service employees who do not customarily receive tips

such as security.

       41.     Plaintiffs, FLSA Class Members, and Connecticut Class Members received tips

and/or dance fees from Defendants’ customers but no other form of payment from their employer.

       42.     The money received by the club after a shift of dance performances was not

included in Defendants’ gross sales receipts and was not disbursed in any way as wages to any

workers.

       43.     Defendants illegally classified the dancers as independent contractors. However,

at all times, Plaintiffs, FLSA Class Members, and Connecticut Class Members were employees of



                                               6
          Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 7 of 18



Defendants under both Federal and State law. At all times, Defendants required Plaintiffs and other

exotic dancers to perform private and semi-private dances under the pricing guidelines, policies,

procedures, and promotions set exclusively by Defendants.

       44.     Defendants hired/fired, issued pay, supervised, directed, disciplined, and performed

all other duties generally associated with that of an employer with regard to the dancers.

       45.     The following non-exhaustive list of policies and procedures actually implemented

further during the relevant statutory period demonstrates the dancers’ status as employees:

               a.      Defendants force Plaintiffs to pay at least $30 as a minimum “house fee” to

                       dance on stage at the club every shift, and the amount of the fee increases

                       depending on the time of night;

               b.      Defendants unilaterally make the decision not to pay any wages to dancers;

               c.      Defendants provide the dancers with music, stages, poles, and other tools to

                       perform dances, the dancer only provides her own body;

               d.      Defendants mandate that dancers pay a minimum tip out of $15 to the

                       security guards; club managers make sure the dancers tip security;

               e.      Defendants’ managers monitor the tips given to dancers on stage by patrons

                       and arbitrarily demand money if they see a dancer making money on stage;

               f.      Dancers are required to be at the club for a minimum 4 nights a week, and

                       are threatened with more house fees or termination if they do not comply;

               g.      Defendants require dancers to dance on stage for a minimum number of

                       songs in order to attract customers;

               h.      Defendants apply fines/fees to the dancers if they fail to follow Defendants’

                       guidelines or directions; they play favorites with the dancers and prevent



                                                 7
          Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 8 of 18



                      those who do not follow all their rules from working;

               i.     Defendants maintain the premises – including the stager, and a state-of-the-

                      art audio set up;

               j.     Defendants hire all employees of the club – the dancers, DJ’s, bouncers,

                      managers, and employ dozens of dancers at one time;

               k.     Defendants employ many dancers, including the named Plaintiffs, for

                      several months at least;

        46.    Defendants misclassified Plaintiffs, FLSA Class Members, and Connecticut Class

Members as independent contractors to avoid Defendants’ obligation to pay them pursuant to the

FLSA and State law.

        47.    Plaintiffs, FLSA Class Members, and Connecticut Class Members constituted the

workforce without which Defendants could not perform their services.

        48.    Plaintiffs, FLSA Class Members, and Connecticut Class members are not exempt

from the minimum wage and overtime requirements under the FLSA and Connecticut state labor

laws.

        49.    Defendants’ method of paying Plaintiffs and Class Members in violation of the

FLSA is willful and is not based on a good faith and reasonable belief that its conduct complied

with the FLSA or State Labor Laws.

        50.    Defendants misclassified Plaintiffs and FLSA Class Members with the sole intent

to avoid paying them in accordance with the FLSA. There are multiple federal court opinions

finding that this method of compensation is in violation of the FLSA, and therefore, Defendants’

conduct is willful.




                                                 8
           Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 9 of 18




                                  VI.     CAUSES OF ACTION

           COUNT I: VIOLATION OF 29 U.S.C. § 206 (COLLECTIVE ACTION)

         51.   Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

         52.   Defendants’ willful practice of failing to pay Plaintiffs and FLSA Class Members

at the required minimum wage rate violates the FLSA and was not based in good faith. 29 U.S.C.

§ 206.

         53.   The FLSA required that Defendants allow Plaintiffs and other similarly situated

exotic dancers to keep all tips and gratuities received from customers. As set forth above,

Defendants failed to pay Plaintiffs and other similarly situated exotic dancers at hourly rates in

compliance with the FLSA Federal Minimum Wage requirements. Without legal excuse or

justification, Defendants kept and/or assigned to management tips and gratuities received by

Plaintiffs and other exotic dancers and belonging to Plaintiffs and other exotic dancers.

         54.   As also alleged above, Defendants’ practice of collecting house fees from the

dancers also violates the law.

         55.   None of the exemptions provided by the FLSA regulating the duty of employers to

pay employees for all hours worked at the required minimum wage rate or the required overtime

rate are applicable to the Defendants or the Plaintiffs.

 COUNT II: VIOLATION OF CONNECTICUT STATE LABOR LAWS FOR FAILURE
         TO PAY MINIMUM WAGE AND OVERTIME (CLASS ACTION)

         56.   Plaintiffs, on behalf of themselves and the members of the Connecticut Class

incorporate by reference the paragraphs above.

         57.   At all relevant times, Defendants have employed, and/or continues to employ,

Plaintiffs and each of the Connecticut Class Members within the meaning of the CMWA.



                                                  9
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 10 of 18



       58.     Pursuant to Connecticut General Statues Section 31-58(i), Connecticut’s minimum

wage was $10.10 during the period from January 1, 2017 to October 1, 2019. Prior to this period,

the minimum wage was $9.60, and the minimum wage became $11.00 after this period.

       59.     At relevant times in the period encompassed by this Complaint, Defendants have a

willful policy and practice of improperly classifying Plaintiffs and dancers as independent

contractors and, consequently, failing to pay these individuals the applicable Connecticut

Minimum Wage for each hour worked.

       60.     Pursuant to Defendants’ compensation policies, Defendants improperly classified

Dancers as independent contractors rather than pay Plaintiffs and dancers the Connecticut

minimum wage.

       61.     As a result of Defendants’ willful practices, Defendants were not entitled to pay

Plaintiffs and the members of the Connecticut Class less than the Connecticut minimum wage for

all hours worked.

       62.     Defendants have violated and continue to violate the CMWA and Conn. Gen. Stat.

§§ 31-60 et seq.

       63.      Due to the Defendants’ violations, Plaintiffs, on behalf of themselves and the

members of the Connecticut Class, are entitled to recover from Defendants the amount of unpaid

minimum wages, attorney’s fees, and costs.


         COUNT III – FAIR LABOR STANDARDS ACT, 29 U.S.C. § 203 (UNLAWFUL
                        TIP SHARING – COLLECTIVE ACTION)

       64.     As set forth above, Defendants’ failure to allow their exotic dancers to retain all

their tips by requiring them to “tip out” employees who do not customarily and regularly receive

tips violates the Fair Labor Standards Act, 29 U.S.C. § 203(m). Plaintiffs bring this claim on behalf

of themselves and all others similarly situated pursuant to 29 U.S.C. § 216(b).

                                                 10
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 11 of 18



              COUNT IV: FAILURE TO PAY OVERTIME (COLLECTIVE ACTION)

       65.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs.

       66.     This count arises from Defendants’ violation of the FLSA for its failure to pay

Plaintiffs and FLSA Class Members overtime based on the FLSA’s time and a half formula.

       67.     For each hour worked in excess of 40 each week, Plaintiffs and FLSA Class

Members were entitled to be paid one and one-half times their regular rates of pay. 29 U.S.C. §

207.

       68.     By failing to pay overtime based on that formula, Defendants have violated and

continue to violate the FLSA.

       69.     No exemption contained in the FLSA, its implementing regulations, or recognized

by any court of the United States permits an employer in Defendants’ position to skirt its obligation

to pay overtime to an employee situated in the position of the Plaintiffs and FLSA Class Members.

       70.     Defendants’ failure to pay overtime to Plaintiffs and FLSA Class Members, in

violation of the FLSA was willful and not based on a good faith belief that their conduct did not

violate the FLSA.

       71.     As such, the foregoing conduct, as alleged, constitutes a willful violation within the

meaning of the FLSA. 29 U.S.C. § 255(a).

                    COUNT V: UNJUST ENRICHMENT (CLASS ACTION)

       72.     Due to the facts as pled above, Plaintiffs have conferred a benefit upon the

Defendants. The Defendants have knowledge of the benefit conferred and continue to retain that

benefit undeservedly. Defendants voluntarily accepted and retained such benefit, because

Plaintiffs worked for Defendants, Defendants permitted Plaintiffs to work for him and his business,



                                                 11
          Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 12 of 18



and because Defendants chose to maximize the business’s profit at the expense of Plaintiffs and

Class Members.

        73.    It would be inequitable and unjust for Defendants to continue to retain the benefit,

as Plaintiffs conferred a benefit on Defendants which Defendants kept for themselves.

                    VII.    COLLECTIVE AND CLASS ALLEGATIONS

A.      FLSA Class Members

        74.    Plaintiffs bring this action as an FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at any

time during the three years prior to the commencement of this action to present.

        75.    Plaintiffs have actual knowledge that FLSA Class Members have also been denied

pay at the federally mandated minimum wage rate. That is, Plaintiffs worked with other dancers

who worked at The Club. As such, Plaintiffs have first-hand personal knowledge of the same pay

violations at The Club for other dancers. Furthermore, other exotic dancers at Defendants’

establishment have shared with Plaintiffs similar pay violation experiences including wage and tip

confiscations, as those described in this complaint.

        76.    Other employees similarly situated to the Plaintiffs work or have worked for

Defendants’ gentlemen’s club business but were not paid overtime at the rate of one and one-half

their regular rate when those hours exceeded 40 hours per workweek. Furthermore, these same

employees were denied pay at the federally mandated minimum wage rate.

        77.    FLSA Class Members perform or have performed the same or similar work as

Plaintiffs.

        78.    FLSA Class Members are not exempt from receiving pay at the federally mandated

minimum wage rate under the FLSA.



                                                12
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 13 of 18



       79.     As such, FLSA Class Members are similar to Plaintiffs in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of minimum wage.

       80.     Defendants’ failure to pay for hours worked at the minimum wage rate required by

the FLSA results from generally applicable policies or practices and does not depend on the

personal circumstances of the FLSA Class Members.

       81.     The experiences of Plaintiffs, with respect to their pay, are typical of the

experiences of the FLSA Class Members.

       82.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

       83.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to compensation for hours worked at the federally mandated minimum wage rate.

       84.     Although the exact amount of damages may vary among FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The

claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a

systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

Members.

       85.     As such, Plaintiffs bring their FLSA minimum wage claims as a collective action

on behalf of the following class:

               The FLSA Class Members are all of Defendants’ current and
               former exotic dancers who worked for Defendants at any time
               starting three years before this lawsuit was filed up to the
               present.

B.     Connecticut Rule 23 Class Action

       86.     Plaintiffs and the Connecticut Class Members incorporate all preceding paragraphs

as though fully set forth herein.


                                              13
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 14 of 18



       87.     Defendants willfully violated Connecticut General Statute § 31-58 and refused to

pay dancers minimum wages and other owed wages (such as wages confiscated via forced tip outs

and house fees.)

       88.     Plaintiffs brings their Connecticut wage claims as a Rule 23 class action on behalf

of the following class:

       All of Defendants’ current and former exotic dancers who worked for
       Defendants at any time starting two years before this lawsuit was filed
       up to the present.


       89.     Numerosity. The number of members in the Connecticut Class is believed to be

well over 40. This volume makes bringing the claims of each individual member of the class before

this Court impracticable. Likewise, joining each individual member of the Connecticut Class as a

plaintiff in this action is impracticable.   Furthermore, the identity of the members of the

Connecticut Class may be determined from Defendants’ employment files, as will the

compensation paid to each of them. As such, a class action is a reasonable and practical means of

resolving these claims. To require individual actions would prejudice the Connecticut Class and

Defendants.

       90.     Typicality. Plaintiffs’ claims are typical of the Connecticut Class because, like the

members of the Connecticut Class, Plaintiffs were subject to Defendants’ uniform policies and

practices and was compensated in the same manner as others in the Connecticut Class. Defendants

failed to pay non-exempt employees who worked at the club minimum wage for all of their hours

worked. Plaintiffs and the Connecticut Class have been uncompensated and/or under-compensated

as a result of Defendants’ common policies and practices which failed to comply with Connecticut

law.




                                                14
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 15 of 18



       91.     Adequacy. Plaintiffs are a representative party who will fairly and adequately

protect the interests of the Connecticut Class because it is in their interest to effectively prosecute

the claims herein alleged in order to obtain the unpaid wages and penalties required under

Connecticut law. Plaintiffs have retained attorneys who are competent in both class actions and

wage and hour litigation. Plaintiffs do not have any interest which may be contrary to or in conflict

with the claims of the Connecticut Class they seek to represent.

       92.     Commonality. Common issues of fact and law predominate over any individual

questions in this matter. The common issues of fact include, but are not limited to:

                A.      Whether Defendants failed to pay Plaintiffs and Connecticut Class the

                        minimum wage for all hours worked;

                B.      Whether Defendants failed to pay Plaintiffs and Connecticut Class an

                        overtime rate for all hours worked;

                C.      Whether Defendants took wages and tips from dancers to run their business

                        in violation of Connecticut Wage Laws.

       93.     The common issues of law include, but are not limited to:

               A.      Whether Defendants improperly classified Plaintiffs and the Connecticut

                       Class as independent contractors;

               B.      Whether Plaintiffs and the Connecticut Class are entitled to compensatory

                       damages;

               C.      The proper measure of damages sustained by Plaintiffs and the Connecticut

                       Class; and

               D.      Whether Defendants’ actions were “willful.”




                                                  15
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 16 of 18



        94.    Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even in the event any member of the Connecticut Class

could afford to pursue individual litigation against a company the size of Defendants, doing so

would unduly burden the court system. Individual litigation would magnify the delay and expense

to all parties and flood the court system with duplicative lawsuits. Prosecution of separate actions

by individual members of the Connecticut Class would create the risk of inconsistent or varying

judicial results and establish incompatible standards of conduct for Defendants.

        95.    A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court. By concentrating this litigation in one forum,

judicial economy and parity among the claims of individual Connecticut Class Members are

promoted. Additionally, class treatment in this matter will provide for judicial consistency. The

identity of members of the Connecticut Class is readily identifiable from Defendants’ records.

        96.    This type of case is well-suited for class action treatment because: (1) Defendants’

practices, policies, and/or procedures were uniform; (2) the burden is on the Defendants to prove

it properly compensated its employees; and (3) the burden is on the Defendants to accurately record

hours worked by employees.

        97.    Ultimately, a class action is a superior forum to resolve the Connecticut claims

detailed herein because of the common nucleus of operative facts centered on the continued failure

of Defendants to pay Plaintiffs and the Connecticut Class according to applicable Connecticut

laws.

        98.    Nature of notice to be proposed. As to the Rule 23 Class, it is contemplated that

notice would be issued giving putative class members an opportunity to opt out of the class if they



                                                16
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 17 of 18



so desire, i.e. “opt-out notice.” Notice of the pendency and resolution of the action can be provided

to the Connecticut class by mail, electronic mail, print, broadcast, internet, and/or multimedia

publication.

                                  VIII. DAMAGES SOUGHT

        99.    Plaintiffs, FLSA Class Members, and Connecticut Class Members are entitled to

recover compensation for the hours they worked for which they were not paid at the mandated

minimum wage rate under state law and federal law.

        100.   Plaintiffs, FLSA Class Members, and Connecticut Class Members are entitled to

recover compensation for the hours they worked over 40 in a workweek for which they were not

paid at the mandated overtime wage rate under federal and state law.

        101.   Plaintiffs, FLSA Class Members, and Connecticut Class Members are also entitled

to recover all of the money Defendants misappropriated, such as house fees, forced tips, and wages

taken after their performances.

        102.   An award of statutory liquidated damages in amounts prescribed by the FLSA.

        103.   An award of double damages as set forth in Connecticut General Statues Section

31-68 and 31-72.

        104.   Prejudgment and post-judgment interest on unpaid back wages pursuant to the

FLSA.

        105.   An award of attorneys’ fees and costs under the FLSA and Connecticut General

Statutes Sections 31-68 and 31-72.

                                     PRAYER FOR RELIEF

        For these reasons, Plaintiffs, FLSA Class Members, and Connecticut Class Members

respectfully request that judgment be entered in their favor awarding the damages requested above.



                                                 17
         Case 3:20-cv-01242-JCH Document 1 Filed 08/25/20 Page 18 of 18



Plaintiffs also request for such other and further relief to which Plaintiffs, FLSA Class Members,

and Connecticut Class Members may be entitled, at law or in equity.


                                             PLAINTIFFS,
                                             SHAMARI SMITH and NAYASIA BAKER,
                                             On Behalf of Themselves and on Behalf of
                                             All Other Similarly Situated Individuals


                                             By: /s/ Stuart M. Katz
                                                    Stuart M. Katz, Esq.
                                                    Federal Bar No. ct12088
                                                    Cohen and Wolf, P.C.
                                                    1115 Broad Street
                                                    Bridgeport, CT 06604
                                                    Tele: (203) 368-0211
                                                    Fax: (203) 337-5505
                                                    E-mail: skatz@cohenandwolf.com


                                             By: /s/ David W. Hodges
                                                    David W. Hodges
                                                    Texas State Bar No. 00796765
                                                    **Pro Hac Vice Forthcoming
                                                    dhodges@hftrialfirm.com
                                                    Tej Singh
                                                    Texas State Bar No. 24103935
                                                    **Pro Hac Vice Forthcoming
                                                    tsingh@hftrialfirm.com
                                                    Hodges & Foty, L.L.P.
                                                    4409 Montrose Blvd., Suite 200
                                                    Houston, TX 77006
                                                    Telephone: (713) 523-0001
                                                    Facsimile: (713) 523-1116

                                                    LEAD ATTORNEYS IN CHARGE FOR
                                                    PLAINTIFFS AND CLASS MEMBERS




                                               18
